IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
JOHN TR_ESLLEY,
CASE NO. 2217 CV 01074
Pla.intiff
Chief Judge Edmund A. Sargus, JI'.
V.

Magistrate Judge Chelsey M. Vascura
BILFINGER WESTCON, l`NC., ct aI.,

Defendants.

 

ENTRY

 

This matter is before the Court on the Joint Motion to Dismiss With Prejudice (ECF No.
19), with is hereby GRANTED. The Couit, being advised in the premises, hereby dismisses
this case With prejudice Costs to Defendant. Filing fee paid by Plaintiff with no costs on
file.

Itis so ORDERED.

Jhdge E d A. Sargus, Jr.

Approved:

     

    

Nelva J. Smi 0083594)

Steptoe & lolrnson PLLC

41 South High Street, Suite 2200
Columbus, Ohio 43215

Ph: (614) 221-5100

Fx: (614) 221-0952
Bill.wahoff@steptoe-johnson.com
Nelva.smith@steptoe-johnson.corn

Attorneys for Bilfinger Westcon Inc.

Richard F. Brian (0020816)

Steven J. Brian (0039716)

Brian, Zwick, Marchisio & Associates
81 Maplecrest Avenue SW

North Canton, Ohio 44720
sbrian@brianlaw.com
rbrian@brianlaw.com

Attorneys for Plaintiff,
John Treslley

